ICJ_090_OilPlatforms_IRN_USA_1992-12-04_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 4 DECEMBER 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 4 DECEMBRE 1992
Official citation :

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 4 December 1992,
I.C.J. Reports 1992, p. 763

Mode officiel de citation :

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 4 décembre 1992,
C.J. Recueil 1992, p. 763

 

Sales number
ISSN 0074-4441 N° de vente : 628

ISBN 92-1-070688-9

 

 

 
4 DECEMBER 1992

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN vy. UNITED STATES
OF AMERICA)

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

4 DECEMBRE 1992

ORDONNANCE
763

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992

4 décembre
Rôle général
4 décembre 1992 n° 90

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 45, paragraphe I,
de son Réglement,

Vu la requéte déposée au Greffe de la Cour le 2 novembre 1992, par
laquelle la République islamique d’Iran a introduit une instance contre les
Etats-Unis d’Amérique au sujet d’un différend concernant l’interpréta-
tion et application de dispositions du traité d’amitié, de commerce et de
droits consulaires entre les Etats-Unis d’ Amérique et I’ Iran, signé à Téhé-
ran le 15 août 1955, différend qui a pour origine la destruction de certaines
installations iraniennes de production pétroliére offshore;

Considérant que, au cours d’une réunion que le Président a tenue avec
les agents des Parties le 3 décembre 1992, les Parties sont convenues des
délais indiqués ci-dessous,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:
Pour le mémoire de la République islamique d’Iran, le 31 mai 1993;

Pour le contre-mémoire des Etats-Unis d'Amérique, le 30 novembre
1993;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, a La Haye, le quatre décembre mil neuf cent quatre-vingt-douze,

4
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 4 XII 92) 764

en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République islamique d’Iran et au Gouvernement des Etats-Unis
d’ Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
